                                                               .:socsoNY
UNITED STATES DISTRICT COURT                                   DOCUMENT        •. · ...
SOUTHERN DISTRICT OF NEW YORK
                                                               :< ECTRONICALLY FILED

UNITED STATES OF AMERICA

       - against -
                                                                   ORDER
CARLOS SMITH PITTERSON,

                      Defendant.

                                                           X




JED S. RAKOFF, U.S.D.J.

       IT APPEARING THAT the Panamanian passport, belonging to CARLOS SMITH

PITTERSON, was surrendered to and is currently in the custody of the Pretrial Services Office

of the Southern District of New York, Kathia Bermudez, US Pretrial Services Officer, and it

further appearing that CARLOS SMITH PITTERSON, having been convicted after trial, has

surrendered himself to the custody of the United States Marshals as of November 22, 2019, in

anticipation of sentence on March 4, 2020,

       IT IS HEREBY ORDERED that the Pretrial Services Office is directed to surrender the

defendant's passport to one of his sisters, Carla Bowen or Cidalkis Smith, promptly upon receipt

of this Order.

Dated: New York, New York
       December 6, 2019

                                                    SO ORDERED:




                        J
